Citation Nr: 1301117	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, secondary to service-connected coronary artery disease with atherosclerosis and angina pectoris and/or service-connected Type II diabetes mellitus with cataracts.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In March 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.  In April 2012, the Board denied the Veteran's claim of entitlement to service connection for hypertension, on a direct and presumptive basis.  The Board then remanded the issue of secondary service connection for the hypertension to the RO via the AMC, for further action.  The secondary service connection issue has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's hypertension is not shown to be caused or aggravated by a service-connected disability, to include coronary artery disease with atherosclerosis and angina pectoris, rated as 30 percent disabling, and/or Type II diabetes mellitus with cataracts, rated as 20 percent disabling.


CONCLUSION OF LAW

Service connection for hypertension as secondary to service-connected coronary artery disease with atherosclerosis and angina pectoris and/or service-connected Type II diabetes mellitus with cataracts is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board notes that the Veteran has not been provided a VCAA notice letter specifically addressing the requirements for secondary service connection.  However, the Board finds that the Veteran, through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  He was afforded the opportunity for a personal hearing.  His STRs and post-service VA and private treatment records have been obtained.  In a September 2008 letter, the Veteran told VA that he had made attempts to obtain the private treatment records from Dr. S.L. and was told that these records were no longer available.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in December 2007 and May 2011, the results of which have been included in the claims file for review.  A VA addendum medical opinion was also obtained in May 2012 and is included in the claims file for review.  The examination reports were based on thorough examinations of the Veteran.  The medical opinions involved a review of the medical records, and were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in June 2010.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as entitlement to service connection for hypertension, to include as being secondary to diabetes.  The Veteran was assisted at the hearing by an accredited representative from the Marine Corps League.  The VLJ noted the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its March 2011 and April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination - which he had in May 2011, and then obtaining a VA addendum medical opinion in May 2012.  This also including providing the Veteran with the appropriate release form (VA Form 21-4142) to obtain any private treatment records.  The Veteran responded in May 2012 that all of his medical treatment was through the local VA Medical Center (VAMC).  The RO/AMC then obtained the updated VAMC treatment records and associated these with the claims file.  Finally, the remand included readjudicating his claim, which was done in the February 2012 and November 2012 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for hypertension, secondary to service-connected coronary artery disease with atherosclerosis and angina pectoris and/or service-connected Type II diabetes mellitus with cataracts.  As previously stated, in the April 2012 decision, the Board denied the hypertension claim on a direct and presumptive basis.  Therefore, the Board will only be addressing secondary service connection in this decision.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2011, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for coronary artery disease with atherosclerosis and angina pectoris, and Type II diabetes mellitus with cataracts.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

The Veteran underwent a VA examination for hypertension in December 2007.  He reported that he had been diagnosed with hypertension on his military separation examination.  He stated that he had been taking blood pressure medication for approximately ten years.  Objectively, his blood pressure readings were 112/72, 112/74 and 112/72.  The diagnosis and etiology was "hypertension, from weight and lifestyle."  Following a review of the Veteran's medical records, the VA examiner determined that the Veteran's hypertension was not a complication of his service-connected Type II diabetes mellitus.  The examiner also concluded that the Veteran's hypertension was not worsened or increased by his Type II diabetes mellitus.  The examiner reasoned that the Veteran's hypertension occurred prior to his diagnosis of Type II diabetes mellitus.

Pursuant to the Board's March 2011 remand, the Veteran was afforded another VA hypertension examination in May 2011.  The Veteran told the VA examiner that his blood pressure was well-controlled, and that he did not take medications for his hypertension until 1970.  The Veteran denied a history of hypertensive renal disease.  Following a review of the Veteran's claims file, the VA examiner found that the Veteran's essential hypertension was not aggravated by his service-connected Type II diabetes mellitus.  The examiner reasoned that the Veteran's hypertension has been stable over the years and there were no demonstrable kidney problems.

In May 2012, pursuant to the Board's April 2012 remand, a VA addendum medical opinion was obtained on the issue.  Following a review of the claims file, the VA examiner determined that the Veteran's hypertension was not caused or aggravated by his service-connected coronary artery disease.  The examiner reasoned that the Veteran's VAMC treatment records showed a diagnosis of hypertension in 2003, but a diagnosis of angina pectoris/coronary artery disease was not shown until 2009.  Further, the examiner indicated that the medical literature does not support coronary artery disease causing or aggravating hypertension.  However, the examiner stated that hypertension does increase a patient's risk for developing coronary artery disease.

The VA examiners clearly reviewed the Veteran's medical records, as contained in his claims file.  They provided medical opinions that are supported by and consistent with the evidence of record.  The December 2007 VA examiner also provided an alternative theory to address the etiology of the current hypertension.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted for the Veteran's hypertension.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that a Veteran may be competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In this case, however, the Veteran is not competent to opine that his service-connected coronary artery disease with atherosclerosis and angina pectoris and/or service-connected Type II diabetes mellitus with cataracts have caused or aggravated his hypertension. As a lay person, it is not shown that he possesses the medical expertise to provide such an opinion. The only medical opinions of record addressing the claimed relationship between the service-connected disabilities are negative.  No competent medical opinions linking his hypertension to his service-connected disabilities have been presented.  

The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current hypertension was not related to his service-connected disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for hypertension as secondary to service-connected coronary artery disease with atherosclerosis and angina pectoris and/or service-connected Type II diabetes mellitus with cataracts, is not warranted.






ORDER

The claim for service connection for hypertension, secondary to the service-connected coronary artery disease with atherosclerosis and angina pectoris and/or service-connected Type II diabetes mellitus with cataracts is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


